FOSTER, Circuit Judge.
On a previous hearing we affirmed a judgment in favor of appellee Brown-Crummer Investment Company and directed that the proceedings as between appellant and Head, executor, and the Southern Surety Company, be dismissed. 20 F.(2d) 497. On writ of certiorari the Supreme Court reversed the judgment as to the parties dismissed and remanded the ease for further proceedings, without passing on the merits of the controversy between the city and the investment company, intimating that a decision of that question might properly await the decision of the same question by the Supreme Court of Texas in a case then pending, 277 U. S. 54, 48 S. Ct. 454, 72 L. Ed. 781.
The issues have been fully covered in the opinions in the reported cases above cited and need not be further discussed. We are advised that the Commission of Appeals of Texas, in the ease referred to by the Supreme Court, Keel v. Pulte, 10 S.W.(2d) 694, has rendered a decision in line with our views, which has been approved by the Supreme Court of Texas and is final.
Affirmed.